Title: To Thomas Jefferson from Jean Baptiste Ternant, [16 February 1793]
From: Ternant, Jean Baptiste
To: Jefferson, Thomas



John Ternant to Th: Jefferson
[16 Feb. 1793]

I have found the statement which you have taken the trouble to address to me with your private letter of the 13th. of the month, conformable with what is known to me of our present regulations on commerce and the duties of importation. But I remark that you have passed over in silence that the importation of tobaccos into France is exclusively reserved to American and French bottoms. When you shall have reflected that this exclusion of other nations will result to the sole advantage of your commerce, considering the recent reduction of the duties, and the known state of our merchant shipping, I hope you will think it right to make mention of it in your Report. Since the changes which have taken place in our government, and the dispositions of the French nation, towards United America there is no doubt that the relations subsisting between our two nations will become closer than ever, and that there will result from it new advantages to the American commerce which cannot be long in realizing themselves. Your judgment will decide if this reflection is not of a nature to be communicated in your report. I thank you for the knolege you have been so good as to give me of this part of the Report which concerns France and I pray you to accept the homage of my respect & esteem.

Ternant

